Citation Nr: 0904056	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  05-16 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a left shoulder disorder.

2.  Entitlement to service connection for erectile 
dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel




INTRODUCTION

The veteran had active service from January 1969 to December 
1969. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March and December 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania. The appellant 
testified before a Decision Review Officer at a hearing in 
April 2005.  A transcript of this proceeding is of record.  

The issue of service connection for erectile dysfunction is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC. 


FINDINGS OF FACT

1.  The veteran is right hand dominant. 

2.  The veteran's left shoulder disability is manifested by 
ligament laxity permitting mild subluxation and x-rays 
showing an apparent widening of the glenohumeral joint, which 
is suggestive of recurring dislocation of the humerus.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent 
for a left shoulder disability have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2008); 38 C.F.R. 
§ 4.1-4, 4.7, 4.71a, Diagnostic Code 5202 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected left shoulder 
disorder is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  The governing regulations provide that the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(2007).  A request for an increased rating is to be reviewed 
in light of the entire relevant medical history.  See 
generally 38 C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. 
App. 282, 287 (1991). 
  
Furthermore, the veteran's left shoulder disorder is 
potentially subject to functional loss in addition to the 
level of disability provided by the appropriate diagnostic 
codes.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  Also, the VA General Counsel held in 
VAOPGCPREC 9-98 after reiterating its holding in VAOPGCPREC 
23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

The Court of Appeals for Veterans Claims (Court) has held 
that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time 
may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  




Relevant Evidence

A history of this appeal shows that service connection for a 
left shoulder disability was originally granted by a February 
2004 Board decision.  A noncompensable rating was initially 
assigned, effective June 4, 1997, but by rating decision 
dated in December 2004, the RO increased that rating from 
noncompensable to 10 percent disabling, also effective June 
4, 1997. 

On VA examination in April 2004, it was noted that the 
veteran was right-hand dominant.  The veteran complained of 
constant pain, increasing during use.  Physical examination 
of the left shoulder revealed forward flexion to 160 degrees 
with no pain, abduction to 140 degrees with slight pain, 
extension to 50 degrees with no pain, external rotation to 60 
degrees with no pain and internal rotation to 45 degrees with 
no pain.  The veteran performed repetitive range of motion in 
all directions with no change in pain level.  There was no 
tenderness with palpation in the acromioclavicular joint, 
glenohumeral joint, anterior and posterior shoulder, or bicep 
area.  There were no scars or gross deformities and no 
redness, warmth, or effusion.  The diagnosis was left 
shoulder pain secondary to a reported shrapnel wound incurred 
during the Vietnam War with ligament laxity permitting mild 
subluxation.  X-rays showed apparent widening of the 
glenohumeral joint.  The examiner determined that acute 
dislocation could not be ruled out. 

It is noted in medical records that the veteran is right hand 
dominant.  Thus, his left shoulder is his minor upper 
extremity and will be rated as such. 

Analysis

The veteran's service connected left shoulder disability is 
currently rated by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5299-5203.  Under DC 5203 malunion of 
the clavicle or scapula, or nonunion without loose movement, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, DC 
5203.  


The Board also notes that under DC 5202, a 70 percent 
evaluation may be assigned for flail of the minor shoulder 
(or loss of head of the humerus); a 50 percent evaluation may 
be assigned for false flail of the minor joint (nonunion of 
the humerus); a 40 percent evaluation may be assigned for a 
fibrous union of the minor humerus; a 20 percent evaluation 
may be assigned for recurrent dislocation of the minor 
scapulohumeral joint, as well as for malunion of the minor 
humerus with either marked or moderate deformity.  38 C.F.R. 
§ 4.71a, DC 5202; see Melson v. Derwinski, 1 Vet. App. 334 
(1991).

In addition to DC 5202 and 5203, the Board also notes that 
38 C.F.R. § 4.71a, DC 5201 provides criteria for the rating 
of disability from limitation of motion of the shoulder.  
Under DC 5201, limitation of motion of the arm to elevation 
at the shoulder level is assigned a disability rating of 20 
percent.  If motion of the arm is limited to midway between 
the side and shoulder, a 30 percent evaluation is assigned 
for the major side and a 20 percent evaluation is assigned 
for the minor side.  If arm motion is limited to 25 degrees 
from the side, a rating of 40 percent is assigned for the 
major side and a 30 percent rating is assigned for the minor 
side.  Id.  Normal range of motion for the shoulder is as 
follows: forward elevation (flexion) to 180 degrees; 
abduction to 180 degrees; internal rotation to 90 degrees; 
and external rotation to 90 degrees.  38 C.F.R. § 4.71, Plate 
I. 

Given the evidence of record, the Board finds that a 20 
percent rating under DC 5202 is warranted.  It is 
acknowledged that the veteran has consistently reported 
frequent recurring left shoulder dislocations to medical 
personnel, and has been diagnosed with apparent widening of 
the glenohumeral joint and ligament laxity permitting mild 
subluxation with possible acute dislocation.  This diagnosis 
is suggestive of recurring dislocation.  Accordingly, an 
increased rating to 20 percent is warranted.

As for the potential of an even higher rating, the Board 
notes that there is no medical evidence of a fibrous union, 
nonunion or a flail shoulder.  The veteran also does not have 
ankylosis of the scapulohumeral articulation (DC 5200), or 
limitation of motion of the arm to 25 degrees from the side 
(DC 5201).  Thus, a 20 percent rating is the highest 
available under any of the applicable diagnostic codes. 

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca, regarding functional 
impairment attributable to pain.  Although the veteran has 
shown slight pain on range of motion of the left shoulder, 
the Board finds that the effects of pain reasonably shown to 
be due to the appellant's service-connected left shoulder 
disorder are, however, already contemplated by the 20 percent 
rating assigned.   There is no indication in the current 
record that pain due to disability of the left shoulder 
causes functional loss greater than that contemplated by the 
currently assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 
4.45; DeLuca.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate shoulder disorders, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 10 percent 
rating assigned for the appellant's right shoulder 
disability.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice 
from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of June 4, 1997, the date of his claim, and a 
non-compensable percent rating was initially assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his Substantive Appeal.  Although he was not 
provided pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, he was assigned the date of the claim as an 
effective date, the earliest permitted by law.  38 U.S.C.A. 
§ 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant 
to the issues on appeal have been obtained and associated 
with the veteran's claims file; and the veteran has not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

ORDER

An disability rating of 20 percent, and no higher, for the 
veteran's service-connected left shoulder disability is 
granted.


REMAND

In March 2004 the veteran submitted a VA Form 21-4142 
Authorization and Consent to release information identifying 
his healthcare providers with regard to his claim for service 
connection for impotency and loss of use.  It does not appear 
that the RO has requested records from the private medical 
providers identified on this form.  

Under 38 U.S.C.A. § 5103A(a) and (b) and 38 C.F.R. § 3.159(c) 
VA has a duty to assist the veteran in obtaining relevant 
evidence from private healthcare providers.  Reasonable 
efforts to obtain records generally include an initial 
request, and if records are not received, at least one 
follow-up request.  As such, a remand for additional 
development is required.  



Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should contact the veteran and 
clarify the status of all treatment 
records he considers pertinent to his 
erectile dysfunction claim.  With respect 
to any such records that are not on file, 
the AOJ should request that the veteran 
complete and return the appropriate 
releases (VA Form 21-4142) for the medical 
records of each private care provider.  
Upon receipt of the appropriate releases, 
the AOJ should request all private 
treatment records indicated, if any, and 
associate all received with the claims 
file.  If any requests for private 
treatment records are unsuccessful, or if 
the veteran has not provided sufficient 
information to obtain additional records 
from private doctors and/or facilities, 
the AOJ should notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2); 
38 C.F.R. § 3.159(e).

2.  When the requested development has 
been completed the case should again be 
reviewed by the AOJ on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


